121 U.S. 286 (1887)
DUGGER
v.
TAYLOE.
SAME
v.
SAME.
Supreme Court of United States.
Submitted April 7, and April 11, 1887.
Decided April 18, 1887.
ERROR TO THE SUPREME COURT OF THE STATE OF ALABAMA.
No appearance for plaintiffs in error.
Mr. James T. Jones for defendants in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
These are writs of error brought for the review of judgments of the Supreme Court of Alabama. No assignment of errors was returned with the writ in either of the cases, as required by § 997 of the Revised Statutes. No counsel has appeared for the plaintiffs in error, but the cases have both been submitted by the defendants in error on briefs, without any specification of errors by the plaintiffs, as required by Rule 21, § 2, 108 U.S. 585. We, therefore, affirm the judgment in each case, under § 4 of the same rule, 108 U.S. 585, for want of a due prosecution of the writ of error.
Affirmed.